   Case 1:20-sw-00174-PAS Document 1 Filed 06/02/20 Page 1 of 1 PageID #: 1




                        IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF RHODE ISLAND

IN RE: SEARCH WARRANT                                )
                                                     )      Misc. No.     1:20-SW_174PAS
                                                     )

                                     MOTION TO SEAL

The Government moves to seal this motion and the attached Application for a Search Warrant,

Affidavit in Support, and Search Warrant until further Order of this Court, except that the United

States may serve a copy of the warrant when required to do so and may later produce copies of

the warrant and related documents to the defense during discovery in any criminal case.



                                                     Respectfully submitted,

                                                     UNITED STATES OF AMERICA

                                                     By its attorneys,

                                                     AARON L. WEISMAN
                                                     United States Attorney




                                                     MILIND M. SHAH
                                                     Assistant U.S. Attorney
                                                     U.S. Attorney's Office
                                                     50 Kennedy Plaza, 8th FL
                                                     Providence, RI 02903
                                                     Tel (401) 709-5000
                                                     Fax (401) 709-5001
SO ORDERED:

__________________________________________
PATRICIA A. SULLIVAN
U.S. MAGISTRATE JUDGE
DISTRICT OF RHODE ISLAND

Date: ________________
        June 2, 2020
